                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

HUBERT GOODMAN,                              )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )     No. 1:17-cv-02542-JRS-MJD
                                             )
CUMMINS, INC.,                               )
                                             )
                          Defendant.         )

                           Order on Summary Judgment

   Plaintiff Hubert Goodman sued his former employer, Defendant Cummins, Inc.,

alleging that Cummins subjected him to disparate treatment, a hostile-work environ-

ment, and constructive discharge on account of Goodman’s race and nationality.

Goodman brings claims under the Equal Protection Clause of the Fourteenth Amend-

ment under 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964 as amended,

42 U.S.C. § 2000e et seq. Cummins has moved for summary judgment on all claims.

The Court decides as follows:

   I.    Factual Background

   Plaintiff Hubert Goodman began working for Defendant Cummins, Inc. in May

1997 and he has held a number of positions during his tenure with Cummins. Cum-

mins operates worldwide and places certain high-potential employees in temporary

assignments in another country for a term of six months to three years, known as

“expatriate” assignments. (Linda Shi Decl. ¶ 3, ECF No. 60-3; Lisa Eckelkamp Dep.

10–12, ECF No. 60-4.) These expatriate assignments are viewed as an investment in
Cummins employees. (Shi Decl. ¶ 3, ECF No. 60-3.) From 2010 to 2013, Goodman

held an expatriate assignment in Singapore. From 2013 to 2016, he held an expatri-

ate assignment in Vietnam, working as a Managing Director for a joint venture be-

tween Cummins and the Swiss-based company DKSH. (Goodman Dep. 21, ECF No.

60-1; Jensen-Muir Decl. ¶ 3, ECF No. 60-2.) Goodman’s general responsibilities in

that position were sales, service, and support, including people management, profit

and loss responsibility, and being part of the leadership team for Asia Pacific. (Good-

man Dep. 79, ECF No. 60-1.) He reported to the Executive Managing Director of Asia

Pacific, Peter Jensen-Muir, and the Board of Directors for the joint venture. (Good-

man Dep. 15, ECF No. 60-1; Jensen-Muir Dep. 6, ECF No. 60-2.) Goodman ultimately

resigned from Cummins effective September 30, 2016. He claims he was construc-

tively discharged.

   During the time that Goodman was on his expatriate assignment in Vietnam, he

received satisfactory performance evaluations. (Jensen-Muir Decl. ¶ 11, ECF No. 60-

2.) He received raises and bonuses. He never received an unsatisfactory evaluation

or a warning about his job performance. And Goodman was never advised by anyone

at Cummins that his job was in jeopardy. (Goodman Dep. 282, ECF No. 60-1.)

   The expiration of his expatriate assignment in Vietnam required Goodman to find

another role at Cummins. (Shi Decl. ¶ 6, ECF No. 60-3.) Cummins does not hold a

particular job open in an employee’s home country when the employee accepts an

expatriate position. (Shi Decl. ¶ 4, ECF No. 60-3.) Instead, an employee must net-

work with other Cummins employees to identify a potential role. (Satterthwaite Dep.


                                          2
110, 116, ECF No. 60-8.) Goodman understood that he could return to the United

States without having a role and Cummins would allow him to find a role upon his

return. (Goodman Dep. 160, ECF No. 60-1.)

   In July 2015, Goodman requested from Jensen-Muir information on relocating

back to the United States and on a one-way move to Asia (i.e, working in a localized

role without expecting to repatriate). (Jensen-Muir Decl. ¶ 9, ECF No. 60-2.) Jensen-

Muir committed to working with Goodman to find a role in the United States and

supporting his business travel to the United States to facilitate his search. (Id.) Jen-

sen-Muir confirmed in subsequent communications with Goodman that Cummins

would repatriate him. (Id.) In late 2015, President of the Distribution Business Unit

Tony Satterthwaite informed Jensen-Muir that Goodman had requested considera-

tion for “localizing”—transitioning to local employment status without the expecta-

tion of repatriation back to the home country— in Vietnam. (Id.; Shi Decl. ¶ 5, ECF

No. 60-3.) But by then the joint venture board was already interviewing candidates

for Goodman’s replacement. (Jensen-Muir Decl. ¶ 13, ECF No. 60-3.)

   In December 2015, Goodman explored an opportunity with the joint venture ra-

ther than returning to the United States. (Goodman Dep. 113–14, ECF No. 60-1.)

Goodman understood that the board had decided they would probably bring in a new

person, but he asked for consideration anyway. (Goodman Dep. 116, ECF No. 60-1.)

The board concluded that another candidate, Milind Madani, was the superior candi-

date for the position. (Jensen-Muir Decl. ¶ 18, ECF No. 60-2.) In April 2016, Jensen-

Muir again contacted Satterthwaite and the Executive Director of Human Resources


                                           3
for Distribution to reiterate his support for repatriating Goodman to the United

States. (Jensen-Muir Decl. ¶ 19, ECF No. 60-2.)

   In early April 2016, Goodman filed a complaint through Cummins’ Ethics Point

website, complaining about certain interactions with Jensen-Muir. (Goodman Dep.

167 & Ex. 13, ECF No. 60-1; Shi Decl. ¶ 8, ECF No. 60-3.) Then in mid-May, Goodman

emailed the President of the Distribution Business Unit, Tony Satterthwaite, claim-

ing that Jensen-Muir had been “badmouthing” him. (Shi Decl. ¶ 8 & Ex. 7, ECF No.

60-3.) Satterthwaite responded that he was unaware of any such “badmouthing,” but

he would ask Shi to initiate an investigation. (Satterthwaite Dep. 123–24, & Ex. 20;

ECF No. 60-8.) Both matters were referred to Right Environment Manager for Asia

Pacific, Stacey Gard, for investigation. (Shi Decl. ¶ 8 & Ex. 8; ECF No. 60-3.) In the

course of her investigation, Gard tried several times to contact Goodman, but he failed

to respond. (Shi Decl. Ex. 8, ECF No. 60-3 at 145.) At the end of her investigation,

which included interviewing three witnesses identified by Goodman, Gard concluded

that Goodman’s complaints were unsubstantiated. (Shi Decl. Ex. 8, ECF No. 60-3 at

138, 144.)

   In June 2016, while Goodman was in the United States, Jensen-Muir offered to

extend Goodman’s expatriate assignment to allow him more time to find a U.S. role.

(Goodman Dep. 199, ECF No. 60-1; Jensen-Muir Decl. ¶ 21, ECF No. 60-2.) Jensen-

Muir understood that Goodman wanted to consider the offer and wait until the week

of July 4, 2016 to respond. (Jensen-Muir Decl. ¶ 21, ECF No. 60-2.) Goodman ac-

cepted the three-month extension, making his Vietnam assignment end date October


                                          4
15, 2016. (Goodman Dep. 202, ECF No. 60-1.) Goodman understood that he could

return to the U.S., that is, repatriate, without having a role and find a role upon his

return. (Goodman Dep. 160, ECF No. 60-1.)

   On July 11, 2016, Goodman sent an email to Vice President - Chief Human Re-

sources Officer Jill Cook, notifying Cummins that he had “been subjected to illegal

discrimination on the basis of national origin, additionally age and race.” (Goodman

Dep. 235–36 & Ex. 25, ECF No. 60-1; Shi Decl. ¶ 12, ECF No. 60-3.) Goodman’s email

did not provide any detailed information about the alleged discrimination. The com-

plaint was referred to Director of Human Resources – Service Functional Talent Man-

agement, Larry Williams, for investigation. (Shi Decl. ¶ 12, ECF No. 60-3.) Williams

interviewed several witnesses, including Goodman, and in mid-August 2016, deter-

mined that the complaint was unsubstantiated. (Shi Decl. Ex. 10, ECF No. 60-3 at

156.)

   Before Goodman’s expatriate assignment ended, Cummins presented him with

several employment opportunities, but he decided not to pursue them. (Compl. ¶¶

106–07, ECF No. 1.) First, Robert Enright, General Manager of New and ReCon

Parts in Cummins’ Supply Chain Organization, emailed Goodman on June 1, 2016,

and spoke with him around June 8, about a potential relationship manager role in

his organization, with a potentially higher salary grade level than his current level.

Goodman stated that he would get back to Enright in early July about his interest in

the role. (Enright Decl. ¶ 4, ECF No. 60-10.) However, Goodman failed to respond

throughout July and in late August emailed Enright, declining to be considered for


                                          5
the position in favor of “wait[ing] till my return before committing to a role.” (Good-

man Dep. 222–23, 225, 226, ECF No. 60-1; Enright Decl. ¶¶ 4-6 & Ex. 1, ECF No. 60-

10.) By that time, Enright had started moving forward and asked Goodman to advise

if he would like to be included in the process. (Enright Decl. ¶¶ 5-6 & Ex. 1, ECF No.

60-10.) Goodman advised Enright that he did not have an interest in being included

in the selection process for the role. (Id.) Enright ultimately hired Patrick Wolf for

the position, and as of the date of Enright’s declaration at the end of October 2018,

Wolf was still in that role. (Enright Decl. ¶ 8, ECF No. 60-10.)

   Second, around August 15, 2016, Norbert Nusterer, President of the Power Sys-

tems Business Unit, contacted Goodman about potential project manager roles in his

business unit. Nusterer said that he did not actually have a job, but was willing to

find something for Goodman. (Goodman Dep. 244–46, ECF No. 60-1; Nusterer Dep.

49 & 99, ECF No. 60-9 at 4.) At first Goodman was interested, but the next day he

told Nusterer that he preferred not to pursue any opportunities in the Power Systems

space and that he had lost all trust in Cummins. (Goodman Dep. 246–47, ECF No.

60-1; Nusterer Dep. 49 & Ex. 99, ECF No. 60-9 at 5.)

   In addition, during Goodman’s June 2016 visit, Bill Haley, the Supply Chain

Leader (and part of the distribution leadership team) said to Goodman that if he could

not find a role, Haley would give him a job. (Goodman Dep. 226, ECF No. 60-1.) Yet

Goodman never pursued that opportunity.

   In late August, Cummins paid for Goodman to go on a “repatriation” trip with his

wife to explore job and housing opportunities in the United States. (Shi Decl. ¶ 13,

ECF No. 60-3.) Within a week of returning from that trip, on September 8, 2016,

                                          6
Goodman resigned from Cummins, effective September 30, 2016. (Goodman Dep.

239–40 & Ex. 30, ECF No. 60-1 at 97–99.) Goodman’s resignation letter cites alleged

discrimination by Jensen-Muir as the sole reason for his resignation. (Goodman Dep.

Ex. 30.)

   At the time of his resignation, Goodman was in good standing, Cummins had not

made any decision to end his employment, no one at Cummins had told Goodman

that his job was in jeopardy, and Goodman knew that he could find a role upon re-

turning to the United States. (Goodman Dep. 160, 282, ECF No. 60-1; Jensen-Muir

Decl. ¶ 29, ECF No. 60-2.) Cummins considered Goodman’s departure as a loss. (Jen-

sen-Muir Decl. ¶ 29, ECF No. 60-2.)

   During discovery, Cummins learned that before he left Cummins, Goodman un-

derstood that Phu Thai Industries wanted to hire him. (Goodman Dep. 37–38, ECF

No. 60-1.) Within a day of his resignation from Cummins, Phu Thai offered Goodman

$9,000 per month. (Goodman Dep. 38, ECF No. 60-1.) Goodman currently lives in

Vietnam. (Goodman Dep. 8, ECF No. 60-1.) Goodman filed a Charge of Discrimina-

tion with the U.S. Equal Employment Opportunity Commission, alleging that he was

deliberately excluded from job assignments on the basis of his race, age, and national

origin. He contends that only Jensen-Muir unlawfully discriminated against him.

(Goodman Dep. 27–28, ECF No. 60-1.)

   II.     Discussion

   Goodman brings claims for disparate treatment, hostile-work environment, and

constructive discharge under the Equal Protection Clause under 42 U.S.C. § 1981 and



                                          7
Title VII, 42 U.S.C. § 2000e et seq. Therefore, the Court may properly exercise fed-

eral-question subject matter jurisdiction under 28 U.S.C. § 1331.

   Cummins seeks summary judgment on all of Plaintiff’s claims. In responding to

the summary judgment motion, Goodman does not address Cummins’ arguments for

summary judgment on his hostile-work environment and disparate treatment claims.

And Goodman previously abandoned his claims based on his nationality. (See Pl.’s

Statement of Claims, ECF No. 58.) Therefore, Goodman is considered to have aban-

doned any such claims and summary judgment will be granted Cummins on those

claims. As a result, the Court’s discussion focuses on the claim for constructive dis-

charge based on race.

      A. Summary Judgment

   “A district court properly grants summary judgment where there is no genuine

dispute as to any material fact and the moving party is entitled to judgment as a

matter of law.” Giles v. Godinez, 914 F.3d 1040, 1048 (7th Cir. 2019), petition for cert.

filed, (U.S. June 3, 2019) (No. 18-1504). A court must draw all reasonable inferences

in favor of the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

   The non-movant must “make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party will bear the burden

of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the non-movant

fails to establish an essential element of his case, there is a complete failure of proof,

and the movant is entitled to judgment as a matter of law. Id. at 323. The non-

movant “must do more than simply show that there is some metaphysical doubt as to



                                            8
the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986); see also Giles, 914 F.3d at 1048 (stating that the non-movant must

“present specific facts establishing a material issue for trial, and any inferences must

rely on more than mere speculation or conjecture”). Where the “evidence is merely

colorable, or is not significantly probative, summary judgment may be granted.” An-

derson, 477 U.S. at 249–50 (citations omitted).

      B. Constructive Discharge

   Cummins seeks summary judgment on Goodman’s constructive discharge claim.

To establish constructive discharge, a plaintiff must be able to show that “from the

standpoint of the reasonable employee, the working conditions [had] become unbear-

able.” Wright v. Ill. Dep’t of Children & Family Servs., 798 F.3d 513, 527 (7th Cir.

2015). The Seventh Circuit recognizes two forms of constructive discharge; both re-

quire “that the work environment had become unbearable.” Chapin v. Fort–Rohr

Motors, Inc., 621 F.3d 673, 679 (7th Cir. 2010); see also Wright, 798 F.3d at 527–28.

In the first form, an employee resigns because of discriminatory harassment. Cha-

pin, 621 F.3d at 679. This requires “a plaintiff to show working conditions even more

egregious than that required for a hostile work environment claim because employees

are generally expected to remain employed while seeking redress, thereby allowing

an employer to address a situation before it causes the employee to quit.” Id. In the

second form, “an employer acts in a manner so as to have communicated to a reason-

able employee that she will be terminated.” Wright, 798 F.3d at 527 (quoting Cha-

pin, 621 F.3d at 679).     A plaintiff must establish that “the employer’s actions



                                           9
communicate[d] to the employee that she immediately and unavoidably will be ter-

minated.” Id. at 528–29 (emphasis in original). A plaintiff also is required to show

that “a reasonable person would believe that her employer had acted in a manner that

communicated that the employee would be terminated imminently, not simply

whether the employee reasonably thought she would be terminated.” Id. at 528 (em-

phasis in original).

   Cummins argues summary judgment on the constructive discharge claim is ap-

propriate because no reasonable person in Goodman’s position would have found his

working conditions unbearable or would have believed his termination was immi-

nent. Cummins also argues that Goodman’s rejection of multiple opportunities to

extend his employment and his voluntary resignation preclude his constructive dis-

charge claim. Further, Cummins contends that Goodman has no evidence that his

race caused his constructive discharge.

   Goodman responds that based on the evidence, a reasonable jury could find that

his discharge was “imminent and inevitable.” Goodman does not maintain that he

resigned because of discriminatory harassment, relying solely on the second form of

constructive discharge. He also argues that a reasonable jury could find that Cum-

mins would not have constructively discharged him had he not been African Ameri-

can and everything else had been the same.

   The Court finds that Goodman has come forward with insufficient evidence to

raise a reasonable inference that his discharge was in fact imminent and unavoidable

at the time he resigned. And Goodman has not identified any evidence that would



                                          10
allow a reasonable jury to find that Cummins’ actions communicated to him that he

would be “immediately and unavoidably . . . terminated.” Wright, 798 F.3d at 528–

29 (emphasis in original).

    In EEOC v. University of Chicago Hospitals, 276 F.3d 326 (7th Cir. 2002), the

Seventh Circuit held that the EEOC had “demonstrated that a reasonable employee

standing in [the employee’s] shoes would have believed that had she not resigned, she

would have been terminated.” Id. at 332. In that case, when the employee arrived

at work, “her belongings were packed, and her office was being used for stor-

age.” Id. Other evidence pointed to an immediate termination: the employee knew

of her supervisor’s “intent, plan, and attempt to terminate her.” Id. In Kodish v.

Oakbrook Terrace Fire Protection District, 604 F.3d 490 (7th Cir. 2010), the Seventh

Circuit held that an employee had been constructively discharged when the evidence

was clear that “had [he] not resigned he would have been terminated immedi-

ately.” Id. at 502. In that case, the evidence was that the employee’s supervisor had

“handed [him] a letter of resignation and informed him that he could resign or be

terminated immediately.” Id. at 494. In contrast, in Wright, the Seventh Circuit held

that an employee failed to demonstrate that she was constructively discharged where

there was no evidence that the employer had decided to terminate the employee or

told the employee that she would be fired, and no conduct by her supervisors sug-

gested termination was a certainty. 798 F.3d at 530.

   This case is unlike University of Chicago Hospitals and Kodish and is like Wright.

The undisputed evidence is that at that time of his resignation, Goodman was in good



                                         11
standing and Cummins had not made any decision to terminate his employment.

(Goodman Dep. 160, 282, ECF No. 60-1; Jensen-Muir Decl. ¶ 29, ECF No. 60-2.) In

June 2016, Cummins extended Goodman’s expatriate assignment three months to

allow him more time to find a role in the United States. (Goodman Dep. 199, ECF

No. 60-1; Jensen-Muir Decl. ¶ 21, ECF No. 60-2.) Thus, his Vietnam assignment had

an end date of October 15, 2016. (Goodman Dep. 202, ECF No. 60-1.) When Goodman

resigned five weeks before on September 8, 2016, not even his end date was imminent.

   It is also undisputed that at the time Goodman resigned, no one at Cummins had

told Goodman that his job was in jeopardy or that he would be discharged, and Good-

man understood that he could return to the United States, that is, repatriate at the

end of that assignment, without having a role and find a role upon his return. (Good-

man Dep. 160, 282, ECF No. 60-1; Jensen-Muir Decl. ¶ 29, ECF No. 60-2.) And in

late August, Cummins had just paid for Goodman to go on a “repatriation” trip with

his wife to explore job and housing opportunities in the United States, (Shi Decl. ¶

13, ECF No. 60-3); such conduct would not raise a reasonable inference that Good-

man’s dismissal was inevitable. And Goodman has not identified any conduct by

Cummins similar to that in University of Chicago Hospitals or Kodish or any other

conduct by Cummins that would reasonably suggest his termination was a certainty.

   Furthermore, before the end of his expatriation assignment, Goodman was pre-

sented with several job opportunities within Cummins, but he decided not to pursue

them. (Compl. ¶¶ 106–07, ECF No. 1.) First, General Manager Enright contacted

Goodman about a potential relationship manager role in his organization, with a



                                         12
potentially higher salary grade level than his current level. Goodman declined to

pursue the position, which was ultimately filled by Wolf, who is still in the position.

(Enright Decl. ¶ 8, ECF No. 60-10.) Nusterer, the President of the Power Systems,

contacted Goodman about potential project manager roles in his business unit. Even

though Nusterer did not actually have a job available at that time, he was willing to

find something for Goodman. (Goodman Dep. 244–46, ECF No. 60-1; Nusterer Dep.

49 & 99, ECF No. 60-9 at 4.) Goodman turned down this opportunity too, telling

Nusterer he didn’t trust Cummins. (Goodman Dep. 246–47, ECF No. 60-1; Nusterer

Dep. 49 & Ex. 99, ECF No. 60-9 at 5.) Moreover, the Supply Chain Leader Haley told

Goodman, if he could not find a role, then Haley would give him a job. (Goodman

Dep. 226, ECF No. 60-1.) Goodman never pursued that opportunity either.

   According to Goodman, these opportunities “were perfunctory, disingenuous, [or]

‘CYA’ discussions . . . raised only after [he] had” complained about Jensen-Muir.

(Goodman’s Br. 30, ECF No. 71.) Any finding along those lines would be based on

sheer speculation, which is insufficient, see Giles, 914 F.3d at 1048 (stating that “any

inferences must rely on more than mere speculation or conjecture”), since Goodman

chose not to pursue those opportunities. A trier of fact could never know what would

have happened had Goodman expressed interest in the opportunities that were pre-

sented to him. That these opportunities may have been uncertain or did not exist at

the time Goodman was approached does not create a constructive discharge. See

Chapin v. Fort-Rohr Motors, Inc., 621 F.3d 673, 679 (7th Cir. 2010) (“a working con-

dition does not become intolerable or unbearable merely because a ‘prospect of



                                          13
discharge lurks in the background’”) (citation omitted); Wright, 798 F.3d at 531 (con-

cluding that the employee “may have been discharged at the conclusion of the disci-

plinary proceeding does not amount to a constructive discharge”). Even assuming that

these positions were lesser positions than the one Goodman currently held, a demotion

would not have risen to the level of constructive discharge. See, e.g, Hamer v. Neigh-

borhood Hous. Servs. of Chi., No. 12 C 10150, 2015 WL 5439362, at *12 (N.D. Ill.

Sept. 10, 2015), aff’d, 897 F.3d 835 (7th Cir. 2018) (holding that the offer of a position

with a pay reduction and “lack of further career advancement” did not “rise to the

level of being intolerable” for purposes of a constructive discharge); see also Rutan v.

Republican Party of Ill., 848 F.2d 1396, 1404 (7th Cir. 1988) (“[a]n employer has not

affected a constructive discharge merely because an employee believes that [he] has .

. . limited opportunities for advancement”) (citation omitted).

   Goodman asserts that he investigated the potential role with Enright in June 2016

by discussing it with Chris Clulow, who would be “the person on the other side of the

relationship that ‘role’ would manage.” (Goodman’s Br. 22, ECF No. 71.) Clulow had

recommended that Goodman decline the offer because it was not a real job and he

thought there was no need for a relationship manager. (Goodman Dep. 225, ECF No.

60-1.) Regardless of Clulow’s views on the matter, such evidence does not raise a gen-

uine issue for trial where the undisputed fact is that the position was filled by another

and that employee remains in the position at least as of the date of the summary judg-

ment filings in late October 2018. Goodman suggests that he wanted more time to

explore the potential role and discuss it with “more mentor figures,” (Goodman Br. 22,



                                           14
ECF No. 71), but Enright first approached Goodman about the role in June 2016, so

Goodman had more than two months within which to do so. And at the end of August

when Enright again gave Goodman the opportunity to be included in the selection

process, Goodman said he was not interested.

   While the October 15, 2016 end date of Goodman’s expatriation assignment was

not speculative, that Goodman would be discharged at the end of his assignment was

speculative. The question is not whether Goodman’s specific assignment would end—

and it would since his replacement had been hired—but instead, whether Goodman’s

employment would end. Even Goodman understood that he could return to the United

States without a new role and find one after his return.

   Even if Goodman subjectively and reasonably believed that he would be termi-

nated, this would not be sufficient to hold Cummins liable for constructive discharge.

A plaintiff must be able to show that “a reasonable person would believe that her

employer had acted in a manner that communicated that the employee would be ter-

minated imminently, not simply whether the employee reasonably thought she would

be terminated.” Wright, 798 F.3d at 528 (emphasis in original). Goodman asserts

that his understanding was confirmed through discovery based on a December 2015

email in which Jensen-Muir “outlined his plan to make [Goodman] ‘redundant,’’’

which is Cummins’ terminology for termination. (Goodman Br. 2, ECF No. 71.)

Clearly, since Goodman conceded he did not know of the supposed plan until discov-

ery, it could not have informed any belief that his discharge was imminent. And any

suggestion in December 2015 that Goodman’s employment might be terminated if he



                                         15
did not find a role before the expiration of his expatriation assignment months later

would be speculation which cannot be used to raise a genuine issue of fact. See, e.g.,

Giles, 914 F.3d at 1048 (the non-movant must “present specific facts establishing a

material issue for trial, and any inferences must rely on more than mere speculation

or conjecture”). Such speculation runs right into the undisputed evidence that Good-

man was presented with several job opportunities and he chose not to pursue them.

If Goodman had pursued any one of those opportunities, it is far from clear that Good-

man would have been discharged.

   And even if Goodman had enough evidence to raise a genuine issue of material

fact as to whether he was constructively discharged, he has not presented any evi-

dence that would permit a reasonable jury to conclude based on the evidence as a

whole that his race caused the constructive discharge. See Ortiz v. Werner Enterps.,

834 F.3d 760, 765 (7th Cir. 2016). Goodman argues that he has a “pile” of such evi-

dence, including Jensen-Muir’s “racially charged comments and jokes,” “their differ-

ing intensity levels depending on the racial or cultural makeup of his audience,” and

“the fact that [Jensen-Muir] has never hired a single African-American as a direct

report.” (Goodman Br. 33, ECF No. 71.) Goodman could not recall any of the alleged

jokes or comments, and stated that they were about Indians and Chinese rather than

African Americans. (Goodman Dep. 288–89, ECF No. 60-1.) Even if Jensen-Muir

never hired an African American direct report, there is no evidence in the record that

shows the racial makeup of all the candidates from which he made his hiring deci-

sions. The inadmissible hearsay offered by Goodman to establish that Jensen-Muir



                                         16
would not hire individuals with dark skin fails to create a genuine issue on summary

judgment. See, e.g., Haywood v. Lucent Tech., Inc., 323 F.3d 524, 533 (7th Cir. 2003)

(inadmissible hearsay cannot be used to defeat a properly supported summary judg-

ment motion).

   Goodman asserts that similarly situated non-African American employees were

treated more favorably at the end of their expatriation assignments and that there is

evidence that “bridge or project roles are often used as temporary placeholders until

an employee finds a permanent job,” (Goodman Br. 33, ECF No. 71), whereas he was

not offered a suitable role or the opportunity to return to the United States in a tem-

porary role (Goodman Br. 34, ECF No. 71). But the evidence is that several opportu-

nities were presented to Goodman, and he declined to pursue them. Goodman com-

plains that Jensen-Muir’s treatment of him changed for the worse after the April 2015

retirement of Jensen-Muir’s supervisor Pamela Carter, who, like Goodman, is African

American, and that Cummins deviated from its repatriation policy with regard to

Goodman. Yet Goodman offers nothing more than speculation to suggest that such

actions or inactions were motivated by his race.

   The Court finds that Goodman has presented insufficient evidence to permit a

reasonable factfinder to conclude that a reasonable person would have believed that

Cummins had acted in a manner that communicated that Goodman would be imme-

diately and unavoidably terminated. And he has come forward with insufficient evi-

dence to permit a reasonable factfinder to conclude that his alleged constructive dis-

charge was motivated by his race. Therefore, Goodman cannot defeat Cummins’



                                          17
motion for summary judgment on his constructive discharge claim. Because Good-

man has abandoned his other claims, summary judgment should be granted to Cum-

mins on all claims in this case.

                                   Conclusion

   For the foregoing reasons, the Court grants Defendant’s Motion for Summary

Judgment (ECF No. 60). Final judgment will be entered.

   SO ORDERED.


             9/27/2019
    Date: _________________




Distribution:

Caridad Austin
FAEGRE BAKER DANIELS LLP
carita.austin@FaegreBD.com

Ellen E. Boshkoff
FAEGRE BAKER DANIELS LLP (Indianapolis)
ellen.boshkoff@faegrebd.com

Kevin Dale Koons
KROGER GARDIS & REGAS LLP
kdk@kgrlaw.com

Steven E. Runyan
KROGER GARDIS & REGAS LLP
ser@kgrlaw.com




                                       18
